  8:17-cv-00295-JFB-SMB Doc # 69 Filed: 09/23/20 Page 1 of 1 - Page ID # 451




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

TRAVELEX INSURANCE SERVICES, INC.,
a Delaware Corporation;
                                                              8:17CV295
                     Plaintiff,

       vs.                                                      ORDER

LYNN BARTY,

                     Defendant.


      This matter is before the court upon reversal and remand from the Eighth Circuit
Court of Appeals, Filing Nos. 66, 67 and 68.
      IT IS ORDERED that this case is referred to Magistrate Judge Susan M. Bazis
for re-progression for further proceedings.

      Dated this 23rd day of September, 2020.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
